Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8, 10-20 are presented for examination.
Terminal disclaimer filed on 11/17/2021 is approved.

Response to Arguments
Applicant’s arguments filed 11/17/21, have been fully considered but they are not persuasive.
In that remarks, applicant argues in substance:
That: Patekar does not teach combining the displays of data multiple subscriptions.
In response to applicant’s argument, the claim limitation requires “combining at least two of the components from the first dashboard display of the first subscription and the second dashboard display of the second subscription into a single email message”, by giving the broadest interpretation, the at least two of the components could be coming solely form the first dashboard display of the first subscription.  And Patekar teaches combining at least two received components selected by the user (see figure 12, Northeast, 
Rejection is updated below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patekar et al. US Patent Number 8,521,733, hereinafter Patekar
Referring to claim 1, Patekar discloses a method for managing a user's email subscriptions (abstract, Col 11 line 23-Col 12 line 13), comprising: 
providing a user interface (UI) to the user, where the UI allows the user to view and select multiple components across multiple dashboard displays for an email subscription to an email address (Col 11 line 23-Col 12 line 63, user interfaces are provided to users for personalized input for email subscriptions); 
receiving the user's first selection, via the UI, to include at least one component from a first dashboard display of a first subscription associated with the email address (Figures11, and 12, user selections via UI to select components for subscriptions and delivery methods; Col 11 line 42-Col 12 line 13, user inputs at different interfaces to define multiple modifications to the subscription); 
receiving the user's second selection, via the UI, to include at least one component from a second dashboard display of a second subscription associated with the email address (Col 11 line 42-Col 12 line 13, user inputs at different interfaces to define multiple modifications to the subscription; Figure 10, Col 12 lines 27-59, each user can select multiple subscriptions); and 
combining at least two of the components (at least two components 1210 are selected) from the first dashboard display of the first subscription and the second dashboard display of the second subscription into a single email message that is sent to the email address (figure 12, at least two regions are selected from the dashboard), where the single email message is sent periodically based on a predetermined schedule selected by the user (figures 13 and 15, Col 15 line 28-41, Col 16 line 35- Col 17 line 5, personalized email are sent to user according to user selected preferences).
Referring to claim 2, Patekar discloses the method of Claim 1, where the multiple components comprise key performance indicators (KPI) (figure 15, Col 11 line 64-Col 12 line 13).
Referring to claim 3, Patekar discloses the method of Claim 1, where the multiple components comprise widgets (figure 15, Col 11 line 64-Col 12 line 13).
Referring to claim 4, Patekar discloses the method of Claim 3, where the widgets comprise charts (figure 15, Col 12 lines 4-14).
Referring to claim 5, Patekar discloses the method of Claim 3, where the widgets comprise tables (figure 15, Col 12 lines 4-14).
Referring to claim 6, Patekar discloses the method of Claim 3, where the widgets comprise textual messages (figures 11 and 15, text message).
Referring to claim 7, Patekar discloses the method of Claim 1, where the display is rendered periodically based on a predetermined schedule selected by the user (Col 9 line 11, user elected schedule).
Referring to claim 8, Patekar discloses the method of Claim 1, where the single email message is sent based on the user's preference (Col 16 lines 5-64, email is sent to user based on user’s selected preferences).
Referring to claim 10, Patekar discloses the method of Claim 1, where the user may create multiple separate subscriptions to the email address (abstract, Col 2 lines 27-31, users can be included to different subscriptions, and each subscription can be personalized according to user selection).
Referring to claim 11, Patekar discloses the method of Claim 1, where the rendering display is a portable document format (PDF) file (Col 15 line 62-Col 16 line 4, PDF).
Referring to claims 12-20, the claims encompass the same scope of the invention as that of the claims 1-8, 10.   Therefore, claims 12-20 are rejected on the same ground as the claims 1-8, 10.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 





Liang-che Alex Wang 
November 29, 2021

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447